DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 7, 2022.  Claims 21 – 40 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 – 26, 31, 33 and 36 – 40 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0176398 A1 to Prokhorov et al. (herein after “Prokhorov et al. publication").
Note: Text written in bold typeface is claim language from the instant application.   Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claims 21, 37 and 40,
the Prokhorov et al. publication discloses an autonomous vehicle (100) comprising: 
one or more processors (110)(see ¶18); and 
a memory (115)(see ¶19) storing instructions that when executed by the one or more processors cause the autonomous vehicle to perform operations comprising: 
identifying a boundary defining a current lane in which the autonomous vehicle is traveling along a path of a planned route (see ¶85 – ¶93, where “. . . the current travel lane of the vehicle 100 can be the dedicated left turn lane 308. ‘Current travel lane’ means a travel lane in which a vehicle is traveling at a present moment in time”); 
identifying an obstruction (341) ahead of the autonomous vehicle (100) in the current lane (see Fig. 4B and ¶107); 
determining a deviation from the path that would result in the autonomous vehicle avoiding the obstruction by partially crossing the boundary (see ¶109, where “[r]esponsive to determining that the other vehicle 341 will impinge upon the vehicle 100, a driving maneuver for the vehicle 100 can be determined to avoid the other vehicle 341 from impinging upon by the vehicle 100”); 
generating, based on the deviation, a motion plan instructing the autonomous vehicle to deviate from the path to avoid the obstruction by partially crossing the boundary and continuing to travel along the planned route in the current lane subsequent to passing the obstruction (see ¶110, where “the driving maneuver can include the vehicle 100 moving partially into the travel lane 307 such that the vehicle 100 is simultaneously located in two travel lanes”;   see also ¶111, where “[as] shown in FIG. 4B . . . [as] the other vehicle 341 crosses partially into the current travel lane of the vehicle 100 (e.g. left turn lane 308). The vehicle 100 can be caused to move at partially into adjacent travel lane 307”)(Emphasis added); and 
causing the autonomous vehicle to execute the motion plan to avoid the obstruction (see ¶110 and ¶111).  

As to claims 22 and 38,
the Prokhorov et al. publication discloses the operations further comprising: determining that a condition of the motion plan in which the autonomous vehicle is traveling is satisfied; and wherein the causing of the autonomous vehicle to execute the motion plan is in response to the determining that the condition is satisfied (see Figs. 4A – 4B and ¶110 – ¶111).  



As to claim 23,
the Prokhorov et al. publication discloses that the deviation would result in only a limited portion of the autonomous vehicle crossing the boundary (see Figs. 4A – 4B and ¶110 – ¶111).

As to claim 24,
the Prokhorov et al. publication discloses that the boundary delineates the current lane in which the autonomous vehicle is traveling from: an adjacent shoulder of a travelway, the travelway including the current lane; or an adjacent lane in which traffic travels in a common direction with traffic in the current lane in which the autonomous vehicle is traveling (see Figs. 4A – 4B, ¶85 – ¶93 and ¶110 – ¶111).

As to claims 25, 26 and 39,
the Prokhorov et al. publication discloses that determining the deviation comprises determining the deviation provides a minimum clearance distance between the autonomous vehicle and the obstruction, the operations further comprising: determining, based on a current speed of the autonomous vehicle, the minimum clearance distance between the autonomous vehicle and the obstruction (see ¶111, where “the vehicle 100 can move a distance to maintain the minimum distance 360 (see FIG. 4B) between the vehicle 100 and the other vehicle 341”).

	As to claim 31, 
the Prokhorov et al. publication discloses determining the deviation comprises determining the deviation would not result in the autonomous vehicle crossing the boundary by more than a threshold distance (see ¶111, where “the vehicle 100 can move a distance to maintain the minimum distance 360 (see FIG. 4B) between the vehicle 100 and the other vehicle 341”).

	As to claim 33, 
the Prokhorov et al. publication discloses determining the deviation comprises determining that the deviation would result in the autonomous vehicle partially crossing the boundary such that a sensor of the autonomous vehicle can generate data representing a scene otherwise occluded by the obstruction.  (See Fig. 4B and ¶107 – ¶111.)

As to claim 36, 
the Prokhorov et al. publication discloses determining a location of the autonomous vehicle on the planned route; and determining, based on a preconfigured rule, that the deviation is permissible at the location (see ¶72, where “at least a portion of the determined driving maneuver can include the vehicle 100 safely violating a traffic rule . . . [where] ‘[s]afely violate a traffic rule’ means that at least a portion of the determined driving maneuver would violate a traffic rule, but it would not result in damage, injury or endangerment of the vehicle 100, its occupants, and/or persons or property located in the external environment (e.g. by collision)”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the Prokhorov et al. publication in view of U.S. Patent Application Publication No.  2020/0209875 A1 to Marzani (herein after "Marzani publication").
As to claims 27 and 32,
the Prokhorov et al. publication discloses the invention substantially as claimed, except for 
determining a classification for the obstruction; and determining, based on the classification, the minimum clearance distance between the autonomous vehicle and the obstruction; and
determining a classification for the obstruction; and determining, based on the classification, the threshold distance.
The Marzani publication, however, “is directed to various embodiments of systems and methods for controlling and training an autonomous vehicle. The autonomous vehicle includes a control module including sensors, such as one or more cameras, radars, and/or lidars, configured to detect objects in a path of the autonomous vehicle and/or one or more driving conditions or situations. The control module also includes a machine learning algorithm that has been trained with a training set to scan the surroundings of the vehicle and classify the objects present in the scene and/or interpret the driving conditions or situations (e.g., classify the objects in the scene as hazardous or nonhazardous) and, based on the classification of the objects and/or the interpretations of the driving conditions or situations, to control the autonomous vehicle (e.g., control the steering, braking, and/or acceleration of the vehicle to avoid objects or situations that have been classified or interpreted as hazardous).” (See ¶29.)(Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Prokhorov et al. publication to determine a classification for the obstruction, and determine, based on the classification, the minimum clearance distance between the autonomous vehicle and the obstruction; and determine a classification for the obstruction; and determine, based on the classification, the threshold distance, as taught by the Marzani publication, in order to avoid a hazardous condition.



As to claim 34,
the Prokhorov et al. publication discloses the invention substantially as claimed, except for 
the obstruction comprising: a stationary inanimate object in the current lane; a stationary vehicle in the current lane; a cyclist in the current lane; a pedestrian in the current lane; or a travelway-surface condition of at least a portion of the current lane.
It should be noted that the disclosed vehicle 341 in the current lane is equivalent to the claimed “cyclist in the current lane”. (See Fig. 4B and ¶107 of the Prokhorov et al. publication.)  Both obstructions move about in the lane and can impede traffic in the same manner.  As a result, such disclosure of the vehicle 341 in the current lane suggests the obstruction being a cyclist moving about in the current lane in a similar manner.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Prokhorov et al. publication so that the obstruction comprises a cyclist in the current lane, as suggested by the Prokhorov et al. publication, in order to avoid a hazardous condition.

As to claim 35, 
the Prokhorov et al. publication discloses determining a geometric planning problem associated with the autonomous vehicle traveling along the path; and determining, based on the deviation, a boundary constraint of the geometric planning problem (see Figs. 4A – 4B, ¶85 – ¶93 and ¶110 – ¶111).

Allowable Subject Matter
Claims 28 – 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.   All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666